Citation Nr: 0610929	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
degenerative disc disease of the lumbar spine.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the Washington, District of Columbia office in 
March 2006.  A transcript of the hearing is of record.  In 
December 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in October 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current degenerative disc disease of the 
lumbar spine is not etiologically related to service.


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by active duty, nor may incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in July 1999, prior to the enactment of the VCAA.  

An RO letter dated in February 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's degenerative disc 
disease of the lumbar spine is not warranted.  Per the 
service medical records, it is clear that the veteran 
suffered an injury to his lumbar spine.  The records indicate 
that in February 1993, the veteran complained of a sharp 
radiating pain in his lower medial back.  He stated that he 
bent over inside a connex to pick up paint cans, stepped out 
and straightened his back, and had pain in the L4 area.  
There were no deformities, no swelling, and no ecchymosis.  
The veteran had pain reaction with dorsal and plantar flexion 
and pain reaction when extending his left leg from the seated 
position.  He also had pain reaction with torso flexion and 
positive left straight leg raising.  There was tenderness 
with muscle spasms over the lumbosacral prevertebral 
musculature.  In March 1993, the veteran returned for 
treatment of his lumbar spine.  X-rays of the lumbar spine 
were conducted and revealed minimal posterior displacement of 
L5 on S1.  No fracture was seen.  The physician noted that 
the X-rays were unremarkable.  Follow-up treatment in March 
1993 showed a diagnosis of resolving low back pain.  The 
veteran's August 1995 separation examination revealed no 
disabilities related to his lumbar spine.

The Board notes that the first diagnosis of a back disability 
was in August 1996 from a private facility, Dominion 
Occupational Health, which diagnosed the veteran with acute 
lumbosacral strain.  Although the veteran was diagnosed with 
a back disability within a year after discharge from service, 
the disability was not a chronic disability, to include 
arthritis of the lumbar spine.  Therefore, service connection 
on a presumptive basis according to 38 C.F.R. § 3.307(a) 
(2005) is not warranted.

In addition, the Board notes that a medical record from a 
private physician, L.W., M.D., dated in November 1997, shows 
that the veteran complained of back pain.  A record from the 
same physician, dated in January 1998, also shows complaints 
of lower back problems.

A July 1999 private medical record from J.P., M.D. shows that 
the veteran sought treatment for his lumbar spine and shows 
that the veteran reported having severe back pain on and off 
for years, about once per year.  The veteran further stated 
that he had been moving furniture, which caused the current 
back pain.  The diagnosis was acute lumbar sprain, recurrent 
and degenerative joint disease of the spine.  The veteran 
returned in July 1999 to the same private physician.  The 
diagnosis was degenerative disc disease of the lumbar spine 
by X-ray, lumbar sprain, and right sciatica.  Follow-up 
treatment in August 1999 revealed the same diagnosis.  The 
Board notes that this diagnosis of degenerative joint disease 
is a chronic disease, one of which is included in 38 C.F.R. 
§ 3.309(a) (2005) as a disease for which service connection 
is allowed on a presumptive basis if diagnosed within one 
year after the veteran's discharge from service.  38 C.F.R. 
§ 3.307(a) (2005).  As the veteran was discharged in October 
1995, this diagnosis in July 1999 is more than a year after 
the veteran's discharge from service.  Therefore, he is not 
allowed service connection for his degenerative disc disease 
on a presumptive basis.  38 C.F.R. § 3.307(a) (2005).

An August 1999 private medical record from R.D., M.D. shows a 
diagnosis of lumbar disc syndrome.  A September 1999 medical 
record from this same private physician noted that a magnetic 
resonance imaging (MRI) of the veteran's lumbar spine showed 
disc protrusion at the right L4-5.  Records from this 
physician dated until August 2000 show treatment for the 
veteran's lumbar spine.

A September 1999 VA examination report shows that the veteran 
reported having an injury to his back in 1993 and described 
chronically recurring low back pain since that time.  After 
physical examination, the VA examiner diagnosed a history of 
chronic low back pain and herniated nucleus pulposus at L4-5. 

During the veteran's April 2003 Board hearing, he testified 
as to the injury to his lumbar spine that he incurred in 
service and his current symptoms.

In April 2004, the veteran underwent a VA examination, 
wherein the examiner noted that he reviewed the veteran's 
claims folder.  The examiner noted that the veteran was seen 
for problems with his back in August 1996 for a work-related 
injury.  He also complained of back problems in 1997 and 
1998.  The veteran reported having problems with his back 
that began in 1995 or 1996, and that had been treated 
intermittently with bedrest and medicine.  After physical 
examination, the examiner diagnosed chronic and persistent 
low back pain.  He also noted that the veteran was status 
post lumbar laminectomy in 2000 for what appeared to be an 
extruding herniated nucleus pulposus causing right leg 
radicular symptoms.  Based on the physical examination and 
review of the claims folder, the examiner opined that he saw 
no direct correlation between the veteran's in-service injury 
to the problems that he developed with his back that 
necessitated surgery in 2000.  He noted that the veteran had 
significant intervening injuries to the back, to include a 
work-related injury in 1996 and a lifting injury from moving 
furniture.  Further, following his 1993 in-service injury, 
the veteran had no symptoms or treatment of the back until 
the work-related injury in 1996.  He also noted that the 
veteran developed a great deal of problems with his back 
starting with the injury in 1996 and compounded by other 
lifting injuries in 1997.  The examiner opined that it was 
more than likely that these post-service injuries were the 
cause for the veteran's disk herniation that required 
surgery, and not the injury that the veteran sustained in 
service in 1993.

During the veteran's March 2006 Board hearing, the veteran's 
representative argued that the April 2004 VA examination was 
not adequate because it was conducted before additional 
medical evidence was associated with the claims folder.  In 
addition, the representative argued that the April 2004 VA 
examiner was not shown to be an orthopedic specialist and the 
examination was not adequate.  However, review of the claims 
file shows that additional evidence received after the April 
2004 VA examination included April 2004 VA X-rays, which were 
conducted the date of the April 2004 VA examination.  
Therefore, the April 2004 VA examiner was able to review 
those records before rendering an opinion as to the etiology 
of the veteran's degenerative disc disease.  In addition, a 
June 2005 note from the VA medical center in Richmond, 
Virginia shows that there were no remaining medical records 
at that facility.  Further, the veteran has not indicated 
that he has outstanding private medical records that have not 
been associated with the claims folder.  Therefore, the Board 
finds that the April 2004 VA examiner reviewed all records 
that are currently in the claims folder before rendering an 
opinion.  In addition, although the veteran's specialty is 
not noted in the April 2004 VA examination report, the Board 
notes that the VA examiner completed a full physical 
examination of the veteran and reviewed the veteran's entire 
claims folder.  Therefore, the examiner rendered an opinion 
with knowledge of the veteran's documented medical history 
and current physical status.  Hence, the Board accepts the 
April 2004 VA examination report, including the opinion 
rendered by the VA examiner, as competent medical evidence.

As the medical opinion from the April 2004 VA examiner 
supports a finding that the veteran's current degenerative 
disc disease of the lumbar spine is not related to his 1993 
in-service injury, and since there is no medical evidence in 
the claims folder supporting the veteran's claim that his 
current lumbar spine disability is related to his in-service 
injury, or any other incidence of service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine.  

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


